Title: From George Washington to John Jay, 17 May 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook May 17. 1779

I was yesterday honored with your favour of the 15th with the inclosed papers.
The fleet mentioned in Governor Johnson’s letter may contain the detachment, which lately sailed from New York, and the object may be, if not to rescue, at least to facilitate the desertion of The Convention troops—This is the prevailing opinion in New York ⟨counte⟩nanced among other circumstances by the Goodrich’s and other natives ⟨of Virgi⟩nia ⟨being⟩ of the party. A rescue, with common prudence on our side would be difficult—I hope this will not be wanting—But it may be no easy matter to prevent very considerable desertion. The enemy may possibly take some convenient and secure post, to afford opportunities. Our obvious policy on an emergency will be to remove the troops—perhaps to divide them.
But the present appearance may be only a diversion, to delay the reinforcements, going from Virginia to the Southward, while the detachment may ⟨in re⟩ality have proceeded on its voyage to prosecute the intended operations in that quarter. In this case, the vessels that have been seen may have a few troops on board the better to cover the artifice, and it may be will call at particular places which have been preconcerted to receive deserters, instructed to meet them there. We should be upon our guard against a deception of this kind, which may unnecessarily detain the levies to the injury of our Southern affairs.
In the present uncertainty, and at this distance it is hard to form any precise opinion of what ought to be done—I would only beg leave to observe, that the arms destined for the levies should be hastened on to them, that they may be enabled to act according to circumstances—and that if appearances continue without producing any thing decisive, the Convention troops ought to be effectually taken care of—and every provision made, that the levies may not be improperly detained.
The detachment which sailed from New York, according to the best information I have received consists of one batalion of guards Lord Rawdons corps, the 42d Highlanders a German regiment and fifty bucks county dragoons, estimated at about 2000 men. They were convoyed by the Raisonable of 64 the rainbow of 44 and a small frigate.
There remain now at New York two frigates of 20 two sloops of war, and a ⟨few⟩ privateers which is all the protection there is to a large number of transports—If our frigates to the Eastward could be speedily collected, I should hope a very important blow might be struck there without much risk. It seems to be well worth the experiment—If Congress view the matter in the same light, they will no doubt give the necessary directions with all possible secrecy and dispatch. I have the honor to be with the greatest respect & esteem Yr Excellency’s Most Obedt servant.
